Title: To James Madison from Walter Jones, 16 April 1794
From: Jones, Walter
To: Madison, James


Dear Sir.
Northumd. Cthouse Apl. 16th. 1794
I this day received yours of the 31st. March, and was truly Surprised at being informed you had never heard from me, since your former favours were sent on. I wrote to you pretty much at large about the 18th. of March, and informed you that my reason for having, at that time, deferred writing so long, was the hope that I might find Leisure to send you an Inclosure, successive to the former, which however, to this day, I have never found. I think the Subject persued with System & Temper, would be a very useful one, & I have thoughts for preparing it against the meeting of our assembly. It would give me great pleasure to Communicate with you on this Subject or any other, but have little expectation of it, but thro the Epistolary Medium. If on your return, I could be informed thro what channel in Fredericsburg Letters would most directly pass to you, you would find me perhaps a troublesome Correspondent. Business will call me to that place as well as Richmond before Midsummer—I should derive singular Satisfaction, if either Trip Should produce a personal Interview.

We are much alarmed here at the prospect of war; and deprecate it as an Event, in which we have every thing to hazard, & nothing to gain. The merciless internal auxiliaries, which any nation, that could send a Small hostile fleet & army to our Coasts, might acquire, makes the view singularly distressing to us of the South—we have once escaped a Servile War, almost by Miracle: but it cannot rationally be hoped that we Shall again avoid it, in a like Conjuncture, especially since our Libertines in Philosophy & our Fanatics, have so vitiously meddled with the question of Emancipation. We have just heard that Captn. Knowles of the British Frigate dædalus, is taken into Custody at norfolk, as a hostage for the Treatment of Some american in the B. west Indies. It is at present a Confused report, and we are anxious to know the Truth of the fact & its probable Consequences. Adieu Dear Sir & believe me yours with my affectionate Esteem
Walt: Jones
